DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 14-18, and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillot (2018/0086595).
Guillot discloses an elevator system comprising: an elevator car (303), a sensor (paragraph 41), and a projector (304) (paragraphs 39-40) affixed to the elevator car (figure 3), wherein the projector is operated by a controller (39-40 and 42); and wherein the controller is configured to: receive an indication of a presence of a passenger in the elevator car (paragraphs 39 and 41); project, by the projector (304), a car operating panel (310) in the elevator car (303), wherein the car operating panel comprises a virtual element (paragraphs 39 and 42); sense, by the sensor, an activation of the virtual element from the passenger (paragraphs 41-42); and initiate an action based at least in part on sensing the activation of the virtual element (paragraphs 42-45).
Guillot discloses the elevator system, the action comprises: initiating an elevator command for the elevator car (paragraph 45).

Guillot discloses the elevator system, wherein the activation of the virtual element from the passenger comprises: engaging, by the passenger, a region in the virtual element for a duration of time (paragraphs 42-43). 
Guillot discloses the elevator system, wherein the activation of the virtual element from the passenger comprises: engaging, by the passenger, a region in the virtual element utilizing a movement pattern (paragraphs 41-42 – motion sensors).
Guillot discloses the elevator system, wherein the controller is further configured to: periodically detect, by the sensor, the presence of the passenger (inherent via proximity sensor – paragraphs 39 and 41) ; and responsive to the passenger exiting the elevator car, initiating a power savings mode for the car operating panel (inherent via paragraphs 39-41, wherein activation based on passenger/user tracking).
Guillot discloses the elevator system, wherein the car operating panel (310) is projected on to a surface (329) of the elevator car.
Guillot discloses the elevator system, wherein the car operating panel comprises a first mode and a second mode (paragraphs 43-44); wherein the first mode comprises a minimal display of the virtual element (paragraphs 44-45); and wherein the second mode comprises a descriptive display of the virtual element (paragraph 42).
Guillot discloses the elevator system, wherein the initiating the action comprises projecting, by the projector, the second mode for the car operating panel (paragraph 39).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillot.
Guillot is discussed above.  Guillot further provides the car operating panel further comprises an information feed (paragraph 55).  Guillot does not disclose the use of color indicators or a news feed.
However, Official Notice is taken with respect to it being well known in the art to utilize color indicators to notify users of actions or changes based on interactions.
While information feed could be considered to be news feed, Official Notice is taken with respect to it being well known in the art to provide a news feed in an elevator.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the well known teachings in the art with Guillot, because the teachings provide a quick visual indicator to notify the user of a change or input of a user.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillot in view of Nagata (2016/0200547).
Guillot is discussed above.  Guillot does not disclose a microphone nor audio commands.
However, Nagata discloses an elevator system comprising a microphone (6), wherein the microphone is operated by the controller (abstract; and paragraph 12); and wherein the controller is further configured to: receive an audio command from the user (paragraph 12); and responsive to the audio command from the user, initiate a second action for the elevator car (paragraphs 6 and 12).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings Nagata with Guillot, because the teachings allow a user to perform elevator operations by voice command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
11/18/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837